Case 2:15-cv-05346-CJC-E Document 433-42 Filed 10/09/20 Page 1 of 8 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25773




                Exhibit 1-//
      Evidence Packet in Support of Defendant’s Motions for Summary Judgment


       U.S.D.C., Central District of California, Case No.: 2:15-cv-05346-CJC-E




                                                                 Evidence Packet P.0712
Case 2:15-cv-05346-CJC-E Document 433-42 Filed 10/09/20 Page 2 of 8 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25774




                                                       Evidence Packet P.0713
Case 2:15-cv-05346-CJC-E Document 433-42 Filed 10/09/20 Page 3 of 8 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25775




                                                       Evidence Packet P.0714
Case 2:15-cv-05346-CJC-E Document 433-42 Filed 10/09/20 Page 4 of 8 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25776




                                                       Evidence Packet P.0715
Case 2:15-cv-05346-CJC-E Document 433-42 Filed 10/09/20 Page 5 of 8 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25777




                                                       Evidence Packet P.0716
Case 2:15-cv-05346-CJC-E Document 433-42 Filed 10/09/20 Page 6 of 8 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25778




                                                       Evidence Packet P.0717
Case 2:15-cv-05346-CJC-E Document 433-42 Filed 10/09/20 Page 7 of 8 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25779




                                                       Evidence Packet P.0718
Case 2:15-cv-05346-CJC-E Document 433-42 Filed 10/09/20 Page 8 of 8 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25780




                                                       Evidence Packet P.0719
